
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.9.1



PROVIDIAN FINANCIAL CORPORATION
1999 NON-OFFICER EQUITY INCENTIVE PLAN
UK SUB-PLAN

and

FIRST AMENDMENT TO THE
PROVIDIAN FINANCIAL CORPORATION
NON-OFFICER EQUITY INCENTIVE PLAN



As adopted on June 29, 1999


1.    Article 1: Background and Purpose

1.1The Providian Financial Corporation 1999 Non-Officer Equity Incentive ("the
Plan") was adopted on May 11, 1999, and is maintained by Providian Financial
Corporation (the "Company").

1.2This document constitutes the additional provisions (the "UK Sub-Plan") that
are to be read in conjunction with the Plan and are applicable to those
Participants under the Plan who are liable to income tax in the United Kingdom.
This UK Sub-Plan is hereby adopted by the Company on June 29, 1999 as an
amendment to the Plan.

1.3The purpose of this UK Sub-Plan is to advance the interests of the Company by
enabling it and its operating companies to attract and retain the best available
personnel for positions of substantial responsibility in the United Kingdom and
to provide key directors and employees of the Company and its operating
companies, in the United Kingdom, with an opportunity for investment in the
Company; thereby giving them an additional incentive to increase their efforts
on behalf of the long term success of the Company and its operating companies.

2.    Article 2: Definition and Construction

        All terms used in this UK Sub-Plan shall have the meaning ascribed to
them in the Plan, and if not defined in the Plan, shall be given their normal
and ordinary meaning except that:

(a)"Consultant" shall mean any person, including an advisor or other form of
independent contractor, engaged by the Company or any Affiliate to render
consulting services and who is compensated for such services, (provided that
such services are not in connection with the offer or sale of securities in a
capital-raising transaction, and do not directly or indirectly promote or
maintain a market for the Company's securities) who in any such case is liable
to income tax in the United Kingdom, except that the term "Consultant" shall not
include Employees, Officers, Directors, Affiliate Directors or stockholders
beneficially owning ten percent (10%) or more of the Company's Common Stock.

(b)"Employee" shall mean any person who is a full-time or part-time employee of
the Company or an Affiliate who in any such case is liable to Schedule E income
tax in the United Kingdom, provided that the term "Employee" shall not include
Directors, Affiliate Directors or Officers.

(c)"UK Sub-Plan" shall mean the provisions contained herein to be known as the
Providian Financial Corporation 1999 Non-Officer Equity Incentive Plan UK
Sub-Plan, as the same may be amended from time to time.

1

--------------------------------------------------------------------------------



3.    Article 3: Incorporation of Plan

        This UK Sub-Plan shall be ancillary and secondary to the Plan, and the
provisions of this UK Sub-Plan shall be applicable to any Participant who has or
shall have a liability to United Kingdom income tax in respect of remuneration
received or receivable from the Company, in which case the provisions of this UK
Sub-Plan shall apply as well as the provisions of the Plan. For the avoidance of
doubt, this UK Sub-Plan does not apply to any Participants who do not have a
United Kingdom income tax liability in respect of remuneration received or
receivable from the Company.

4.    Article 4: Restriction on Vesting

        Any vesting schedule determined by the Board pursuant to subsection
7(a)(ii) and subsection 7(b)(iii) defined by the passage of time shall not
exceed a period of five years from the date the Stock Bonus Award or Restricted
Stock Award, as the case may be, is awarded unless the Board expressly
determines otherwise.

5.    Article 5: Withholding

5.1A Participant shall indemnify and keep indemnified, the Company and any
Affiliate, on demand in respect of any income tax or primary Class I National
Insurance contribution for which the Company or any Affiliate is liable to
account to the Inland Revenue under the Pay-As-You-Earn ("PAYE") system and for
which it would not have been liable to account but for the Participant's
participation in the Plan (save to the extent that any such company has already
recovered any such income tax or National Insurance contribution by deduction
under the PAYE system).

5.2The Company or any Affiliate shall be entitled, if it wishes, to deduct and
retain any amount to which it is entitled under this Article 5 from any payment
which is due from it to the Participant.

5.3The Company (in its own right and as trustee for any Affiliate) shall have a
lien over any shares of Common Stock, whether fully or partly paid, which have
been issued, or are to be issued, to a Participant as security for an amount to
which the Company or Affiliate is entitled under this Article 5 from the
Participant. The Company shall be entitled to register in the names of such
nominee for the Participant as the Company shall direct such number of shares of
Common Stock to be awarded to the Participant as the Company determines will
have sufficient value, after taking into account any expenses of sale, to cover
any amount under this Article 5, such shares (the "Indemnity Shares") to be held
by the nominee on the following basis:


    5.3.1   if the Participant makes full payment of any sum due under this
Article 5 within 30 days of written demand therefor being made by the Company,
the Indemnity Shares shall be re-registered in the Participant's name; and
 
 
5.3.2
 
if the Participant does not make payment as specified above, then the nominee
shall be authorised and instructed to sell such number of the Indemnity Shares
as the Company may direct be sold and shall account to (a) the relevant company
for the proceeds of sale up to the amount required to satisfy the Participant's
liability under this Article 5 and (b) the Participant for any balance of any
said proceeds after deducting any expenses of sale.

5.4For the avoidance of doubt, this Article 5 shall apply in addition to the
provisions of subsection 10(e) of the Plan.

2

--------------------------------------------------------------------------------

6.    Article 6: Basis of participation in the Plan

6.1Notwithstanding any other provision of the Plan:


    6.1.1   the Plan shall not form part of any contract of employment between
the Company or any Affiliate and a Participant;
 
 
6.1.2
 
the benefit to a Participant of participation in the Plan shall not form any
part of his remuneration or count as his remuneration for any purpose; and
 
 
6.1.3
 
if a Participant ceases to be employed by the Company or any Affiliate, he shall
not be entitled to compensation for the loss of any right or benefit or
prospective right or benefit under the Plan whether by way of damages for unfair
dismissal, wrongful dismissal, breach of contract or otherwise.

6.2It is a condition of participation in the Plan (which is voluntary) that the
Participant agrees and accepts:


    6.2.1   the provisions of Article 6.1; and
 
 
6.2.2
 
that the Participants shall not be entitled to compensation for the loss of any
value or prospective value or of any right or benefit or prospective right or
benefit in respect of any Stock Award;

and by accepting the grant of a Stock Award, a Participant shall be deemed to
have agreed to the terms of the Plan and UK Sub-Plan.

        In Witness Hereof, this UK Sub-Plan is executed and adopted on behalf of
the Company by the undersigned duly authorized officer on the date specified
above.

 
   
   
        PROVIDIAN FINANCIAL CORPORATION
 
 
By:
 
/s/  SHAILESH MEHTA      

--------------------------------------------------------------------------------

Shailesh Mehta
Chief Executive Officer

3

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.9.1



PROVIDIAN FINANCIAL CORPORATION 1999 NON-OFFICER EQUITY INCENTIVE PLAN UK
SUB-PLAN and FIRST AMENDMENT TO THE PROVIDIAN FINANCIAL CORPORATION NON-OFFICER
EQUITY INCENTIVE PLAN
As adopted on June 29, 1999
